

EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of
the 8th day of December 2006 by and between GEORGE E. BULL, III (the
“Executive”) and REDWOOD TRUST, INC., a Maryland Corporation (the “Company”).


WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated as of April 7, 2003 (as subsequently amended, the
“Employment Agreement”); and


WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement to increase the Base Salary
specified in the Employment Agreement, effective January 1, 2007;


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
Section 3(a) of the Employment Agreement is hereby amended to add the following
sentence at the end of Section 3(a): 


Effective January 1, 2007, the Base Salary shall be $700,000.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date first above written.
 

 
REDWOOD TRUST, INC.




By:  /s/ Martin S. Hughes                                         
Name: Martin S. Hughes
Title:   Chief Financial Officer, Treasurer,
Vice President and Secretary




 
GEORGE E. BULL, III




/s/ George E. Bull, III                                                 

 
 
 

--------------------------------------------------------------------------------

 